Citation Nr: 0114043	
Decision Date: 05/18/01    Archive Date: 05/23/01	

DOCKET NO.  00-13 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for an acquired 
psychiatric disorder, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an effective date earlier than February 
18, 1997, for the grant of service connection for an acquired 
psychiatric disorder.

3.  Entitlement to service connection for residuals of a head 
injury.

4.  Entitlement to service connection for organic amnestic 
syndrome.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  



ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


REMAND

The veteran served on active duty from September 1955 to 
March 1957.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Wichita, 
Kansas, Department of Veterans Affairs (VA) Regional Office 
(RO).  By decision of January 1999, the Board granted service 
connection for an acquired psychiatric disorder.  The rating 
decision on appeal implemented the grant and assigned a 30 
percent disability rating effective from February 18, 1997.

The service medical records establish that the veteran was 
involved in an automobile accident on October 4, 1956, in 
which he received emergency treatment at a private hospital 
which noted that he was confused and uncooperative.  He was 
transferred the same day to a Navy hospital, and on 
admission, he was lethargic, disoriented, and uncooperative.  
There was no evidence of gross injury to the face, trunk, or 
extremities.  Neurological examination was negative.  X-ray 
examination of the skull was normal.  His symptoms cleared in 
the first 48 hours, and he then remained asymptomatic.  
Further neurological examination showed no deficit.  The 
diagnosis was changed from subdural hematoma to concussion of 
the brain.  He was discharged from the hospital after six 
days, on October 10, 1956.

The veteran was again hospitalized on February 5, 1957, 
complaining of painful urination and pain in the penis at 
times.  He was hospitalized as a child for similar 
complaints, with studies showing a minimal congenital 
urethral stricture diagnosed in 1944 (at age 6).  He was 
hospitalized a number of times thereafter as a child, with 
his symptoms easing, but not disappearing after age 10, 
continuing intermittently especially under stressful 
situations.  He had frequent complaints of a similar nature 
while in service.  It was indicated that he had had an 
emotional and hot temper prior to service, with memory of 
attacking his younger brother with a stick and hatchet.  
There was some indication of violence prior to service.  His 
history included hospitalization for six days in service 
after a car accident.

He was admitted to the neuropsychiatric service, where 
physical, neurological, and routine laboratory studies were 
within normal limits.  He was perplexed about being 
hospitalized on the psychiatric ward, but admitted that his 
symptoms in service were not different from those he first 
experienced as a child.  There was no evidence of delusions, 
hallucinations, or other psychotic features.  He was oriented 
in all spheres.  He did show his temper while hospitalized.  
Psychological testing and a staff conference confirmed the 
clinical impression of a personality disorder.  He was 
discharged from service as the result of the personality 
disorder.

In June 1957, a private physician indicated that the veteran 
had shown uncontrollable assaultive impulses and behavior 
after discharge from service, ideas of reference, 
suspiciousness, and complaints of headaches.

A VA period of hospitalization in November and December 1957 
revealed a similar history as provided by the veteran during 
service.  There was evidence of rages and violent behavior 
prior to service, and indications that such behavior was 
exhibited after the veteran's discharge from service.  In 
addition, the veteran engaged in illegal activities, 
including robberies, after discharge from service.  There was 
some indication of tension between the veteran and his mother 
and grandmother beginning in childhood.  Physical and 
neurological examination was essentially normal.  On 
psychological examination, it was impossible to tell which 
statements of the veteran were factually true.  He tended 
towards exaggeration and lying.  There was no evidence of a 
thought disorder.  Neurological examination, including skull 
X-rays, were negative.  The veteran did some acting out while 
in the hospital.  The final diagnosis was of a personality 
disorder manifested by outbursts of temper, negativistic and 
resistive attitudes, and immature social relationships, 
exaggerated by somatic complaints.  A second diagnosis was 
psychophysiological genitourinary reaction.

A VA social and industrial survey was conducted, interviewing 
several people who knew the veteran.  School authorities 
noted that the veteran was a good student prior to service, 
but tended towards truancy.  Some of the persons indicated 
that the veteran had changed after his release from service, 
showing sign of a violent temper.  Some persons noted that 
the veteran had been involved in an automobile accident in 
the summer of 1957.

In January 1965, Topeka State Hospital reported that the 
veteran had been hospitalized at their institution from July 
1957 to September 1957 for chronic brain syndrome associated 
with trauma (a recent car accident).  He also had periods of 
hospitalization from January to June 1958, in July 1958, from 
December 1958 to March 1959, and in September and October 
1964, with all diagnoses being a personality disorder.  It 
was noted that the veteran had spent a term in the State 
reformatory beginning in 1959, and that his behavior since 
1957 included episodes of violent behavior and uncontrollable 
rage.  Neurological examinations were reported negative.  

On a VA examination in July 1992, the veteran reported that 
he had been involved in an automobile accident in 1954, with 
a period of unconsciousness.  He reported continued problems 
in service, including periods of violent behavior.  His 
preservice history included an unsettled family life, and 
periods of "hustling pool" with his father.  After service, 
the veteran engaged in sometimes violent behavior and 
criminal activities.  He reported a chronic problem with 
insulin-dependent diabetes for the last 25 years.  There was 
a history of drug use.  The examination resulted in the 
opinion that the veteran had a long-term personality 
disorder.  The examiner expressed the opinion that the 
veteran's accident in service may have resulted in a combined 
organic psychosis and personality disorder resulting in 
multiple hospitalizations in the 1950's, with a propensity 
for violence and impulsive behavior.  The examiner stated, 
however, that there was no current evidence of organic brain 
disorder or dementia.  The diagnoses included personality 
disorder and organic mental disorder, by past history, 
resolved.

VA outpatient treatment reports in the 1990's showed 
treatment for headaches. There was a past history of drug use 
and dealing, with periods of incarceration.

A statement was received from Dr. R. B., dated in May 1997 
indicating that he had examined the veteran.  Dr. B. 
indicated that the veteran's history had included 
hospitalization at a private medical facility for several 
days after an automobile accident in service, with treatment 
including a craniotomy in the subdural space to release 
encapsulated blood which was pressing on the brain.  The 
veteran reported that he then had trouble with nightmares and 
grief while in service because of the death of the driver of 
the automobile in which he was injured, with acts of anger 
and violence while in service.  The physician reviewed the 
medical board report in service, and noted that the diagnosis 
of a concussion was not consistent with the veteran's having 
a closed head injury with probable swelling of the brain, 
subdural hematoma, and a craniotomy to relieve pressure.  The 
veteran provided a history that he was comfortable prior to 
service, but that after service he had increasing problems.  
Dr. B.'s diagnoses included a personality change owing to a 
subdural hematoma with closed head injury resulting in 
organic brain damage as the result of an automobile accident 
in October 1956, post-traumatic stress disorder (PTSD), and 
major depressive disorder.

VA outpatient treatment reports were received for 1996 and 
1997.  In 1996, it was noted that the veteran was being 
treated for diabetes mellitus with insulin.  He had 
nephropathy, chronic obstructive pulmonary disease, 
peripheral neuropathy, and severe pain in the legs which 
resulted in suicidal ideation and a suicide attempt. In May 
1996 he was treated for depression.  In June 1997, the 
veteran noted that he had used various drugs in the past, but 
was not taking any currently.  He stated that he was having 
mood swings.  The diagnosis was bipolar disorder.

In April 1998, VA outpatient treatment reports indicate that 
the veteran's mood swings were continuing.  The treating 
physician noted that the veteran also had psychological 
effects from a subdural hematoma incurred while in service.  
It was reported that he was prone to violence after the 
accident in service, and was not that way before the 
accident.  The physician agreed with Dr. B. as to the 
veteran's diagnoses.  Another physician a few days later 
stated that he had met with the veteran on two occasions and 
had reviewed the psychiatric evaluation by Dr. B. dated in 
May 1997, as well as reviewing the psychiatric diagnosis 
provided by the physician a few days previously.  This 
physician expressed the opinion that he was in agreement with 
Dr. B. and the physician who had reviewed the veteran a few 
days previously, indicating that he veteran's clinical 
history was consistent with an organic brain syndrome 
associated with a subdural hematoma that occurred in 1956 in 
the line of duty.  This physician indicated that the veteran 
had an organic brain syndrome, bipolar disorder, and PTSD.

A VA examination in April 2000 was conducted by a physician 
who reviewed the veteran and all of the veteran's records.  
This physician noted that some of the recent diagnoses did 
not appear to be substantiated by examination or other 
objective findings, and seemed speculative or advocative 
rather than grounded in fact in the actual evidence of 
record.  On mental status examination, the veteran was vague 
as to many of his answers, claiming that memory problems made 
it difficult for him to tell more.  At other times, he 
remembered well and seemed to be invested in creating an 
impression that would favor his claim, attributing all his 
problems to his car accident in 1956.  Thought processes were 
logical, coherent, and well organized, without abnormal 
content.  There was no psychomotor retardation or agitation.  
Speech was fluent and normal.  There was no evidence of 
illusions, delusions, hallucinations.  Mood was described as 
depressed, but did not appear to depressed objectively.  
Immediate and recent recall was fully intact.  He was well 
oriented.  Long-term memory and impairment seemed to be 
present, although this appeared to be erratic.  The 
diagnostic impression was drug dependence, in remission, and 
possible bipolar disorder.  The GAF score was 61.  

The physician expressed the opinion that there was no 
evidence in the record or on examination that the veteran 
suffered any brain injury other than a transitory concussion 
as a result of his motor vehicle accident in October 1956.  
The possibility that he developed the right frontal subdural 
hematoma was tentatively considered when he was treated 
emergently in a private hospital, but transferred the same 
day to a Navy hospital.  There was no evidence of a subdural 
hematoma documented, and no evidence of a craniotomy 
performed.  There was no present evidence of a skull defect 
from a craniotomy.  The physician noted that repeated X-rays 
of the skull in 1956 and subsequently were normal.  
Neurological tests in 1957 and subsequently were reported 
normal also.  The diagnosis of a subdural hematoma was 
rejected at the time, and the physicians concluded that he 
had suffered a concussion, which cleared within 48 hours.  
This physician indicated that Dr. B.'s report in 1997 was 
highly speculative, factually inaccurate, and not grounded by 
the evidence of record.  The veteran was begun on medication 
for a bipolar disorder in 1997, with the veteran stating that 
he was abstinent from drugs.  However, the present examining 
physician noted that no objective verification of this 
abstinence had been performed.  This was important because 
the withdrawal from certain drugs could cause similar bipolar 
disorder symptoms as the veteran reported.  It was again 
noted that the veteran had a long history of drug abuse.  It 
was further noted that the physician in April 1998 did not 
include any discussion or work up of the veteran in his note 
agreeing with the diagnosis from Dr. B.  

Finally, the present physician indicated that a July 1999 VA 
outpatient report indicating that a CT scan of the head and 
neurological examination of the veteran resulted in an 
opinion that the veteran did not have organic mental disorder 
or brain disease.  The physician concluded that these facts 
argued conclusively that the veteran did not suffer from 
residuals of a brain injury incurred in service.

After reviewing this history, there seems to be some 
ambiguity about the grant of service connection in this case, 
and what disability the veteran actually has.  Some recent 
physicians have diagnosed several psychiatric disabilities as 
being related to an automobile accident in service, and the 
veteran's claimed injuries from this accident, including 
brain trauma, a subdural hematoma, and residuals of a 
craniotomy.  The VA physician in April 2000, after reviewing 
the records, correctly indicated that the veteran's medical 
records in and after service do not establish the presence of 
organic brain syndrome, or of a subdural hematoma and 
craniotomy in service.  This physician noted the veteran's 
long history of manifestations of a personality disorder 
prior to service, in service, and after service, and of the 
veteran's long history of drug abuse, exaggeration, and 
falsification.  

The veteran's representative has placed in issue exactly what 
psychiatric disability the veteran might have and whether 
there has been a proper grant of service connection for any 
and all diagnoses mentioned in this case.  There is a 
question as to what symptoms, manifestations, and disability 
have or should be service connected, and how to rate such 
disability.

By rating decisions in March, June and August 2000, the RO 
denied entitlement to a total disability evaluation based on 
individual unemployability (TDIU), entitlement to service 
connection for organic amnestic syndrome, and entitlement to 
service connection for residuals of a head injury, 
respectively.  In statements received at the RO in February 
2001, the veteran expressed disagreement with these 
determinations.  The veteran has not been provided a 
Statement of the Case (SOC) as to these matters in accordance 
with 38 C.F.R. §§ 19.26 and 19.29 (2000).  Thus, according to 
the United States Court of Appeals for Veterans Claims 
(Court), a remand for such action is necessary.  Manlincon v. 
West, 12 Vet. App. 238 (1998).  In this regard, the Board 
notes that an unappealed May 1957 rating decision denied 
service connection for residuals of a head injury.  As such, 
the claim for service connection for residuals of a head 
injury should properly be adjudicated as an attempt to reopen 
the previously denied claim.  

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (Veterans Claims 
Assistance Act of 2000), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) which, in effect, amended the law relating to the duty 
to assist.  There are requirements relating to notice to the 
veteran, the search for and the obtaining of records, 
substantiating claims, obtaining VA examinations, and 
completing an application for compensation benefits.  The law 
also eliminated, in essence, the need to establish that the 
claim was well grounded.  The law applies to all claims 
pending on the date of enactment.  Pursuant to the VCAA, 
there is now an expanded duty to assist the veteran.

After reviewing the present record, the Board is of the 
opinion that further development is necessary in this case 
prior to final appellate review.  In essence, the Board 
believes that the record needs further evaluation and 
observation of the veteran.  The Board, therefore, will 
request that the veteran receive a period of hospitalization 
in which he is observed and examined by physicians who have 
not previously examined or treated him.  These physicians 
should provide an opinion concerning the proper diagnosis or 
diagnoses in this case, and whether such disabilities are 
etiologically related to the veteran's service. 

In view of the above, the Board believes that the issue of 
entitlement to an effective date earlier than February 18, 
1987 for the grant of service connection for an acquired 
psychiatric disorder should be deferred.

Accordingly, the case is hereby REMANDED to the RO for the 
following:

1.  The RO should make arrangements for a 
period of hospitalization to observe and 
examine the veteran to determine the 
nature and extent of all psychiatric 
disabilities which are present.  All 
clinical tests which are deemed necessary 
should be conducted.  The physicians who 
observe and examine the veteran should 
not be the same ones who have previously 
been connected to him in this case.  The 
examiners should review all medical and 
other records in the claims file.  The 
claims file should be made available to 
the examiners for their examination.  

The examiners should express an opinion 
concerning the proper diagnosis or 
diagnoses present, and whether any 
psychiatric disability found is 
etiologically related to the veteran's 
service.  Specifically, the examiners 
should state whether the veteran has a 
personality disorder, organic brain 
syndrome, PTSD, or a bipolar disorder, 
and whether any acquired psychiatric 
disorder is related to the veteran's 
service.  The manifestations and severity 
of each disability should be discussed.  
The reasons and bases for such opinions 
should be set forth.  

2.  Thereafter, the RO should specify 
exactly what disability service 
connection should be, or has been, 
granted.  Any administrative review and 
procedures which are necessary should be 
undertaken.  The RO should also review 
the question of an earlier effective date 
to the grant of service connection for an 
acquired psychiatric disorder.  If any 
claim is denied, the veteran should be 
provided a supplemental statement of the 
case containing notice of all relevant 
actions taken, including a summary of the 
evidence and applicable laws and 
regulations considered.  An appropriate 
time for a response should be allowed.

3.  The RO should issue to the veteran an 
SOC with respect to the denial of a TDIU 
and service connection for organic 
amnestic syndrome effectuated in March 
and June 2000.  The SOC should include 
all relevant law and regulations 
pertaining to the claim.  The RO should 
also determine whether new and material 
evidence has been submitted to reopen the 
claim for service connection for 
residuals of a head injury.  Depending on 
whether new and material evidence has 
been submitted, the RO should issue the 
veteran an SOC containing all relevant 
law and regulations pertaining to the 
claim.  The veteran must be advised of 
the time limit in which he may file a 
substantive appeal.  38 C.F.R. § 
20.302(b).  Thereafter, only if an appeal 
has been perfected, these issues should 
be returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless and until he 
receives further notice.  The purpose of this REMAND is to 
procure clarifying data and to provide due process.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate outcome in this case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOHN Z. JONES
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




